This appeal is prosecuted by appellant, R. T. Bell, from an order of the district court overruling his plea of privilege to be sued in Limestone county, where he resides. This suit was instituted by W. A. Lucas, doing business as W. A. Lucas  Co., against appellant, R. T. Rell, and Floyd Thompson, to recover of each certain stipulated commissions for procuring a contract between them for the exchange of lands. Appellant interposed his plea of privilege, which was heard and overruled. He thereupon perfected this appeal. The case was tried at a subsequent term of the court, and judgment rendered in favor of both Rell and Thompson. Lucas prosecuted an appeal from that judgment. Both appeals were submitted in this court at the same time. The judgment of the trial court on the merits was affirmed by this court. W. A. Lucas  Co. v. Thompson, 15 S.W.2d 123. A writ of error was granted by the Supreme Court. Upon hearing thereof, the Judgment of this *Page 357 
court was affirmed. Lucas  Co. v. Thompson (Tex.Com.App.)29 S.W.2d 1024. The consideration and disposition of the appeal in this case has been held in abeyance awaiting the final determination of the appeal from the judgment on the merits. The affirmance of such final Judgment in appellant's favor renders the issue of venue immaterial to him. This court will not consider and determine the issues presented in an appeal after they have become moot merely for the purpose of adjudicating costs. White v. White (Tex.Com.App.) 25 S.W.2d 826, 828, pars. 3 and 4, and authorities there cited.
This appeal being from an interlocutory order only, it is therefore dismissed.